UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 7, 2011 MANPOWER INC. (Exact name of registrant as specified in its charter) Wisconsin 1-10686 39-1672779 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(414)961-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 7, 2011, Manpower Inc. (the “Company”) entered into an amendment to theAssignment Agreement dated December 29, 2008 between the Company and Jonas Prising, Executive Vice President, President of the Americas.The purpose of the amendment was to extend the term of the Assignment Agreement (which provides Mr. Prising with certain expatriate benefits) until December 31, 2011. The foregoing brief description of the amendment is qualified in its entirety by reference to the amendment filed therewith as exhibit 10.1, which is incorporated by reference into this Item 5.02. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Amendment to Assignment Agreement between the Company and Jonas Prising dated March 7, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. MANPOWER INC. Dated:March 11, 2011 By: /s/ Kenneth C. Hunt Kenneth C. Hunt Senior Vice President, General Counsel and Secretary Exhibit Index Exhibit No. Description Amendment to Assignment Agreement between the Company and Jonas Prising dated March 7, 2011.
